654 S.E.2d 483 (2007)
STATE of North Carolina
v.
Gregory ANGRAM.
No. 500P07.
Supreme Court of North Carolina.
November 8, 2007.
Charlotte Blake, Boone, for Angram.
Kimberly Potter, Assistant Attorney General, Jeff Hunt, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 9th day of October 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."